Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 1 of 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO: 19-60109-CR-RAR
UNITED STATES OF AMERICA,
VS.
JOHN JOSEPH KLESS,
Defendant.

/

 

AMENDED DEFENDANT’S SENTENCING MEMORANDUM
AND REQUEST FOR A VARIANCE PURSUANT TO 18 U.S.C. § 3553(a)

COMES NOW, the Defendant, JOHN JOSEPH KLESS, by and through
undersigned counsel, and respectfully submits this sentencing memorandum and request
for variance if this Court finds that Mr. Kless does not have a total offense score of 12.
Mr. Kless respectfully submits that a reasonable sentence in this case is a sentence of 5
months incarceration, followed by 5 months home confinement, as agreed to by the
parties in the plea agreement. As grounds in support thereof would state the following:

ANALYSIS OF THE FACTORS UNDER 18 U.S.C. § 3553

A sentence of 27-33 months in prison (as recommended by the PSR) is
unreasonable, and is greater than necessary to punish Mr. Kless in this case.

Since Booker, the Supreme Court has clearly stated that 18 U.S.C. § 3553(a)
governs sentencing decisions, and that the Court may now consider arguments that
specific guideline provisions fail to properly reflect § 3553(a) considerations, reflect
unsound judgment, or that a different sentence is appropriate regardless. Rita v, United
States, 127 8. Ct. 2456, 2465, 2468 (2007). Although courts must give consideration to
the guidelines as one of the § 3553(a) factors, they cannot simply defer to policy
decisions of the United States Sentencing Commission. Rita, 127 8. Ct. at 2463, 2465,

2468; Gall v. United States, 128 S. Ct. 586, 594-95 (2007). Sentencing courts may
Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 2 of 24

disagree with a particular guideline on policy grounds, and may impose a non-guideline
sentence because the guideline provision itself lacks basis in empirical data or study,
Kimbrough v. United States, 128 S. Ct. 558, 566-69, 574-75 (2007). Although our post-
Booker precedent makes it clear that the Guidelines are not to be taken lightly, a district
court can properly deviate from the prescribed range even in the absence of extraordinary
circumstances. United States v. Pitts, 2008 U.S. App. LEXIS 1384 (3d Cir. Jan. 24,
2008) (unpublished) citing Gall v. United States, 128 S. Ct. 586, 594-95, 169 L. Ed 2d
445 (2007); United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed, 2d 621
(2005); Cooper v. United States, 437 F. 3d 324, 331 & n. 10 (3d Cir. 2006).

Considering the factors set forth in 18 U.S.C. § 3553(a), a sentence of 5 months
incarceration, followed by 5 months home confinement is the reasonable and appropriate
sentence in this case.

The statute provides:

The Court shall impose a sentence sufficient, but not greater than necessary, to
comply with the purposes set forth in paragraph (2) of this subsection. The Court, in
determining the particular sentence to be imposed, shall consider,

(1) the nature of the circumstances of the offense and the history and characteristics
of the defendant;
(2) the need for the sentence imposed

(A) to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense;

(B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant: and

(D)to provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner;
Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 3 of 24

(3) the kinds of sentences available;
(4) the applicable category of offense committed by the applicable category of
defendant as set forth in the Guidelines...
(5) any pertinent [Guidelines] police statement...
(6) the need to avoid unwanted sentencing disparities among defendants with similar
records who have been found guilty of similar conduct; and
(7) the need to provide restitution to any victims of the offense 18 U.S.C.
§3553(a)(Emphasis added.)
The sufficient-but-not-greater-than-necessary requirements is often referred to as the
“parsimony provision”. The Parsimony Provision is not just another “factor” to be
considered along with the others set forth in Section 3553(a); it sets an independent
limit on the sentence a court may impose. See United States v. Denardi, 892 F. 2d
269, 276-277 (3d. Cir. 1989)(Becker, J., concurring in part, dissenting in part).
Mr. Kless respectfully requests the Court consider the following factors:
(1) The Nature of the Offense and History of the Defendant
(a) Nature of the offense:
Mr. Kless has no prior criminal history and accepts full responsibility for his offense
and his criminal conduct. Mr. Kless notified the government early on that he was
willing to plead guilty and avoid the necessity of a trial. Mr. Kless entered into a
factual proffer and plea agreement with the Government. Mr. Kless has been
compliant with probation and pre-trial release, and participating in a substance abuse
counseling program. Mr. Kless is married with two children, for whom he cares and
supports, Mr. Kless had a very profitable job, which he has lost due to this case. Mr.
Kless has also been forced to move from his home due to the media attention

surrounding this case.
Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 4 of 24

(2)The Need for the Sentence Imposed

The second factor under §3553(a); the need for the sentence to punish, deter, and
rehabilitate, also supports the requested sentence. Mr. Kless has paid a great price for his
criminal actions. He has been terminated from his employment. He has had to seek and
achieve employment elsewhere. He has also been forced to move from his residence.
Mr. Kless is remorseful for his actions and wishes that he could turn back the hands of
time as he is emotionally devastated from everything that has happened. A sentence of 5
months incarceration followed by 5 months home confinement is just punishment for this
crime, and will most certainly deter Mr. Kless from any future criminal activity. Such a
sentence is also more than adequate to protect the public from further crimes of Mr.
Kless.

Mr. Kless has no prior contact with the criminal justice system. He is remorseful and
prepared to accept his punishment. He is a husband and a father. He has obtained new
employment. Mr. Kless has the support of those in his community, who have written
letters on his behalf, which are attached hereto.

Based upon conversations with the Goverment, the defense anticipates the
government will honor the sentencing recommendation as itemized in the written plea
agreement of 5 months incarceration followed by 5 months home confinement. PSR
objections are being filed contemporaneously herewith.

WHEREFORE, Mr. Kless respectfully requests that this Honorable Court impose

a sentence of 5 months incarceration followed by 5 months home confinement.
Case 0:19-cr-60109-RAR

Document 28 Entered on FLSD Docket 07/30/2019 Page 5 of 24

Respectfully Submitted,

/s/ John Musca, Esquire
Counsel for the Defendant

Florida Bar No: 163155

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on 30" day July, 2019, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. I also certify that the
foregoing document is being served this day on all counsel of record or pro se parties
identified on the attached service list in the manner specified, either via transmission of
Notices of Electronic Filing generated by CM/ECF or in some other authorized manner
for those counsels or parties who are not authorized to received electronically Notices of

Electronic Filing.

Respectfully Submitted,

/s/ John Musca, Esquire
Counsel for the Defendant

Florida Bar No: 163155

SERVICE LIST
USA vs. JOHN JOSEPH KLESS
CASE NO: 19-60109-CR-RAR

United States District Court, Southern District of Florida

John Musca, Esquire

Florida Bar No: 163155

Counsel for the Defendant

523 South Andrews Avenue, Suite |
Fort Lauderdale, FL 33301

Phone No: (954) 357-0787

Fax No: (954) 514-7365
john@muscalaw.com

Marc Anton, Esquire

United States Attorney’s Office
500 East Broward Blvd.

Fort Lauderdale, FL 33394
Phone No: (954) 660-5096
marc.anton@usdoj.gov
Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 6 of 24
Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 7 of 24

From: Adam Cohen <atc2448@icloud.com>

Date: Sat, Jul 20, 2019, 3:36 PM
Subject: Letter to Judge Ruiz

To: <idgurlx4325@gmail.com>

Dear Judge Ruiz,

Hello, my name is Adam T. Cohen and | am a Toyota Certified Master Automotive Technician. I’ve lived
in Florida for just over 25 years and for 20 of those years, I’ve known the defendant, John Joseph Kless,
and | am writing to you so hopefully you can get a glimpse of the kind of person that John is, instead of
the person who made a mistake and Said some very regrettable things.

same dealership for about 20 years and the shop where we work is composed of many people from alf
different races, religions, and nationalities. John is one of the first people that management will call
upon to make sure something gets fixed the right way and he will be the first one to stop what he is
doing to go and help any one of his coworkers, doesn’t matter who it is, he was there to help.

One of Johns most amazing qualities is how much he loves being a Husband and Father. Johns father
passed away when John was a young child, so he puts in a lot of time to be the best Dad to his 2 young
children. His wife is his High Schoo! Sweetheart and they've been together ever since and as far as
Husbands go, he is the most dedicated husband | know. He is the quintessential family man.

| understand that during these hypersensitive times, al! types of threats need to be taken seriously, | do
not condone anything that was said in those voicemails but | hope and pray for leniency at the time of
sentencing and that you'll see that separating this man from his family is not an appropriate
Punishment, in my opinion, for the offense that was committed. In the times I've spoken with John, he
has expressed sincere remorse over what has occurred and Is truly sorry for the hurtful things that were
said.

Your Honor, John is a good man that had a half hour lapse of judgment, and let his emotions get the best
of him. There was never any intent to do any harm to anyone that was cailed and, through all of this, |
think some valuable lessons have already been jearned. Thank you for taking the time to read this and}
pray that God give you wisdom and understanding in determining the outcome of this case.

God Bless,
Adam T. Cohen

6001 NW Flair Ct
Port St. Lucie, FL 34986
Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 8 of 24

From: NORMAN PONDER <normanponder1974@yahoo.com>
Date: Sat, Jul 20, 2019, 6:35 PM
Subject: John Kless

To: <idgurlx4325@gmail.com>

To Judge Ruiz,

My name is Norman Frantz. | started working with John Kless in 2003 when | started in Al

Hendrickson’s service department. We quickly became friends and had a very good work
relationship. Unfortunately, in 20G7 | had to leave the
company due to my troubles with alcoholism and compulsive gambling. in 2014 | returned to work at Al
Hendrickson clean and sober for three years. | was very nervous coming back to work and seeing my old
coworkers. The reason | bring this up is because John was one of the first people that knew me from
before to welcome me back with open arms. He would talk to me from time to time to see how | was
doing outside of work. We would always talk about family and how important they were to both of us.
John would compliment me whenever possible and let me know how well |’ve been doing. John
was always one of our most consistent, hard working techs at the dealership. Always there to offer a
hand when needed. Especially to the up and coming, newer, inexperienced techs. He helped anyone. No
matter there race or color.

| pray and hope that there is some sort of leniency and forgiveness for what John is accused of. Like |
mentioned before he is a hard working, proud man. Even more so he is a very caring and supportive
husband and father.

Sincerely,

Norman Frantz
Service manager, Al Hendrickson Toyota
Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 9 of 24

Your honor, Judge Ruiz:
Thank you, for allowing the chance to stand for and beside the father of my children; best friend.

John is not a harmful person. As his boss calls him, he is an emotional teddy bear. He helps everyone
around him at work who asks or noticeably struggled in the 18 years at the same job and, at all other
places he had worked before. He has never had a situation of concern with management,
administration or his colleagues and, has many friends,

I've seen John help his neighbors in every community in which we've ever lived with no hesitation or
request. If he sees anyone in need, he acts and always responds with kindness. John has never shown
any intention to harm anyone. The issue he is facing is teuly out of character.

My hope and intention is that you; everyone sees John through my eyes. John has given me 35
uninterrupted years of happiness, loyalty, devotion and love. He is the most ioving husband and father,
helpful friend and human being that learned the love of the USA from his Mother to had to flee Nazi
Germany oppression to come to the US for safety. A good Mother who warned him of fascism, the
deadly result of gun confiscation and tyranny, witnessed first hand as a young girl.

John has raised his two awarded "kids of character" to be loving respectful and friendly to EVERYONE.
Our boys and ! are completely grateful to the Prosecutor for the deal ta quickly close this case and a
potential max sentence of 5 months in Prison yet, | hope so much that you consider the least time
possible for him to be away from us, Every single day that | / we have with him after a pretty hard

situation a few years ago, is deeply cherished.

Than you,
Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 10 of 24

On Thu, Jul 25, 2019, 10:17 AM Arturo Garcia <arturogarcia? 177 @yahoo.com> wrote:
Dear Judge Ruiz,

Hello sir, my name is Arturo Garcia. |am a supervisor for 23 yrs at a Toyota dealership.

| known the defendant John Joseph Kless for 20 years he's a hero to me because he's amazing husband
to his wife Kim Kless and a awesome father to his boys Logan & Dolton Kless, most of all John is a hard
working man always on time willing to help others at work and share his tools to other technician who
can't afford to buy tools . He always treated me like | was part of the family having Thanksgiving with his
family inviting me over for 4th of july BBQ. John is not a trouble maker Your Honor, He goes to work and
when he's done he looks forward to going home & being with his family. They are always together and
do everything together as a family | honor that in a man in these times we are living.
! don't condone what John did. We are living in a period of times where we have to watch what we say.
We are living in sensitive times right now and we have to be really cautious how we express ourselves.
All kinds of threats need to be taken seriously .

Your Honor,

| know for a fact that John Joseph Kless learned a valuable lesson from all this and he’s humbled by this
experience. | can assure you that this experience has cha nged him for the better. | pray that the LORD
give you wisdom, guidance & understanding through this process of the defendant case. God Bless you
Judge Ruiz it's a honorable title you hold and thank you what you do for us and our Country .

God Bless,

Arturo Garcia
6126 NW 20 St.
Margate FL, 33063

Sent from Yahoo Mail on Android

 
Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 11 of 24

On Thu, Jul 25, 2019, 7:40 PM ROBERT MCGRATH <bobmcgrath14@icloud com> wrote:

To whom it may concern.

I’m have known John Kless for over 15 years

He has always been a honest and hard working employee . John is a great husband and father who’s
children anyone would be proud of. He has been a good Friend and someone someone who | can count
if needed

Whether it’s helping a fellow tech with a concern on a car or helping them move into their new home .
Please take into consideration these traits that you may not see on Paper and can only find by knowing
him

Sincerely
Robert McGrath

Sent from my iPhone
Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 12 of 24

From: Angelo Leto <aplpartsman@gmail.com>
Date: Sun, Jul 21, 2019, 9:21 PM

Subject: To all

To: <idgurlx4325@gmail.com>

My name is Angelo Leto this is in response to my friend John Kless i have know John and his wife and
sons for over 12 years working together and family bbq and movie nights.He is a good person we always
got along helping each other at work and home .j hope this letter can help you see that John is a good
person heart and soul . with respect Angelo Leto
Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 13 of 24

Your honor, Judge Ruiz:

Thank you, for allowing the chance to stand for and beside the father of my children; best friend.

John is not a harmful person. As his boss calls him, he is an “Emotional teddy bear”. He helps everyone
around him at work who asked or noticeably struggled in the 18 years at the same job and, at all other
places he had worked before. He has never had a situation of concern with management, administration or
his colleagues and, has many friends.

I've seen John help neighbors in every community in which we've ever lived with no hesitation or request. If
he sees anyone in need, he acts and always responds with kindness. John has never shown any intention to
harm anyone. The issue he is facing is truly out of character. He would have never voiced his frustrations if
he thought it would remove him from his family, friends and very hard earned career reputation.

My hope and intention is that you; everyone see John through my eyes. John has given me 35 uninterrupted
years of happiness, loyalty, and devotion. He is the most loving husband and father, helpful friend and
human being that learned the love of the USA from his Mother who had to teave a home that became “Nazi
Germany” political and physical oppression to come to the US for safety and prosperity. A good Mother who
warned John of fascism, the deadly result of gun confiscation and tyranny that she witnessed first-hand as a
young girl.

John has been very present in raising his two awarded “kids of character" to be loving, respectful, accepting
and friendly to EVERYONE.

Our boys and | are completely grateful to the Prosecutor and our Counsel for the agreement offer to quickly
close this case and a potential max sentence of 5 months in prison yet, | hope so much that you consider the
least time possible for him to be away from us. Every single day that | / we have with him in our lives after
an intensely hard situation a few years ago, is deeply cherished.

Thank you,

Kless

Ife
man EeASe"ORL9*C-60109-RAR Document 28 Entered’on FtSP-Bocket 07/30/2019 Page 14 of 24

Mm Gmail Kim Kless <idgurlx4325@gmail.com>

Letter to Judge Ruiz

1 message

Adam Cohen <atc2448@icloud.com> Sat, Jul 20, 2019 at 3:36 PM
To: idgurlx4325@qmail.com

Dear Judge Ruiz,

Hello, my name is Adam T. Cohen and | am a Toyota Certified Master Automotive Technician. I've lived in Florida
for just over 25 years and for 20 of those years, I've known the defendant, John Joseph Kless, and | am writing to
you so hopefully you can get a glimpse of the kind of person that John is, instead of the person whe made a
mistake and said some very regrettable things.

For the majority of those years, I've worked directly next to him at the Toyota dealership. John has worked hard
at becoming a Toyota Certified Master Technician over the years. He has become one of the leading technicians
at our dealership and is their #1 transmission repair technician. He's been at the same dealership for about 20
years and the shop where we work is composed of many people from all different races, religions, and
nationalities. John is one of the first people that management will call upon to make sure something gets fixed the
right way and he will be the first one to stop what he is doing to go and help any one of his coworkers, doesn't
matter who itis, he was there to help.

One of Johns most amazing qualities is how much he loves being a Husband and Father. Johns father passed
away when John was a young child, so he puts in a lot of time to be the best Dad to his 2 young children. His
wife is his High School Sweetheart and they've been together ever since and as far as Husbands go, he is the
most dedicated husband I| know. He is the quintessential family man.

| understand that during these hypersensitive times, all types of threats need to be taken seriously, | do not
condone anything that was said in those voicemails but | hope and pray for leniency at the time of sentencing
and that you'll see that separating this man from his family is not an appropriate punishment, in my opinion, for
the offense that was committed. In the times I've spoken with John, he has expressed sincere remorse over what
has occurred and is truly sorry for the hurtful things that were said.

Your Honor, John is a good man that had a half hour lapse of judgment, and let his emotions get the best of him.
There was never any intent to do any harm to anyone that was called and, through all of this, | think some
valuable lessons have already been learned. Thank you for taking the time to read this and | pray that God give
you wisdom and understanding in determining the outcome of this case.

God Bless,

Adam T. Cohen
6001 NW Flair Ct
Port St. Lucie, FL 34986

Ait

lof 7/27/2019, 8:42 A?
aman FEATS OFS-CHSTP OSA? DOCUMENT 28""En tered Or! PESD DHERET OT/S0/2019¢4Page tO Bdcarima..

| of |

mM Gmail Kim Kless <idgurlx4325@gmail.com>

 

Fwd: John Kless. Letter to Judge Ruiz - from Norman Frantz
1 message

 

Kim Kless <idgurlx4325@gmail.com> Sun, Jul 21,2019 at 6:56 PM
To: Rachel@muscalaw.com, John@muscalaw.com

wanes cee Forwarded message ---------

From: NORMAN PONDER <normanponder1974@yahoo com>
Date: Sat, Jul 20, 2019, 6:35 PM

Subject: John Kless

To: <idgurlx4325@gmait. com>

To Judge Ruiz,

My name is Norman Frantz. [ started working with John Kless in 2003 when | started in Al Hendrickson’s
service department. We quickly became friends and had a very good work relationship.

Unfortunately, in 2007 | had to leave the company due to my troubles with alcoholism
and compulsive gambling. In 2014 | returned to work at Al Hendrickson clean and sober for three years, | was
very nervous coming back to work and seeing my old coworkers. The reason ! bring this up is because John was
one of the first people that knew me from before to welcome me back with open arms. He would talk to me from
time to time to see how | was doing outside of work. We would always talk about family and how important they
were to both of us. John would compliment me whenever possible and let me know how well !’ve been doing.
John was always one of our most consistent, hard working techs at the dealership. Always there to offer a hand
when needed. Especiaily to the up and coming, newer, inexperienced techs. He helped anyone. No matter there
race or color.

| pray and hope that there is some sort of leniency and forgiveness for what John is accused of. Like |
mentioned before he is a hard working, proud man. Even more so he is a very caring and supportive husband
and father.

Sincerely,

Norman Frantz
Service manager, Al Hendrickson Toyota

Yop

WITIOID Raz AK
~~ “Casé0!19-cr-60109-RAR Document 28 Entered’on-FLSD>Decket 07/30/2019°- Page +6 of 24---~-- -

Mm Gmail Kim Kless <idgurlx4325@gmail.com>

(no subject)

1 message

amado govea <g35crazy@hotmail.com> Fri, Jul 26, 2019 at 12:05 PM
To: “idgurlx4325@gmail.com* <idgurlx4325@gmail.com>

To whom it may concern

From Amado Govea Jauregui
Drivers licence number j620007834600

~ [have known John Kless for about 15 years now and {m so fortunate to know such a kind a gentle person this
many years and im happy to call him more than a friend....a true brother. A person thats always there to help me
or any other person thats in need if its within his reach, Its a shame to see him entangled in such a situation that
in my opinion of knowing John so many years was just political chatter and nothing violent related. John has
always been very outspoken about his political views but violence has never been an option. | believe firmly that
after this outcome whatever it may be John will continue to be a very smart family oriented man and will work
hard to support his Wife and his two boys to become very good people just as he has been. | and many others
that have worked next to John for many years believe that he is aware of his mistake and is ready to put this
behind him and continue to be the same amazing person hes always been for his friends and co workers.

Yours very sinserly and respectfully
Amado govea Jauregui
954-536-0515

Sent from my Samsung Galaxy smartphone.

TE

lof | 7/27/2019, 8:40 A
lof2

Case 0:19-Ccr-60109-RAR Document 28 Entered orrFLSD Docket 07/80/2019°--Page 17 of 24--------

[ | GS mail Kim Kless <idgurlx4325@gmail.com>

Letter to Judge Ruiz
6 messages

Arturo Garcia <arturogarcia2 177 @yahoo.com> Thu, Jul 25, 2019 at 10:17 AM
Reply-To: “arturogarcia2 177@yahoo.com” <arturogarcia2177@yahoo.com>

To: “idgurlx4325@gmail.com" <idgurlx4325@gmail.com>

Dear Judge Ruiz,

Hello sir, my name is Arturo Garcia. | am a supervisor for 23 yrs at a Toyota dealership.

| known the defendant John Joseph Kless for 20 years he's a hero to me because he's amazing husband to his
wife Kim Kless and a awesome father to his boys Logan & Dolton Kless, most of all John is a hard working man
always on time willing to help others at work and share his tools to other technician who can't afford to buy tools
He always treated me like | was part of the family having Thanksgiving with his family inviting me over for 4th of
July BBQ, John is not a trouble maker Your Honor, He goes to work and when he's done he looks forward to
going home & being with his family, They are always together and do everything together as a family | honor that
in a man in these times we are living.

I don't condone what John did. We are living in a period of times where we have to watch what we say. We are
living in sensitive times right now and we have to be really cautious how we express ourselves. All kinds of
threats need to be taken seriously .

Your Honor,

| know for a fact that John Joseph Kless learned a valuable lesson from all this and he's humbled by this
experience. | can assure you that this experience has changed him for the better. | pray that the LORD give you
wisdom, guidance & understanding through this process of the defendant case. God Bless you Judge Ruiz it's a
honorable title you hold and thank you what you do for us and our Country .

God Bless,

Arturo Garcia
67126 NW 20 St
Margate FL 330643

Sent from Yahoo Mail on Andraid

 

Kim Kless <idgurlx4325@gmail.com> Thu, Jul 25, 2019 at 7:21 PM
To: Rachel@muscalaw.com

Here is another letter. | was going to print all and mail to you on Saturday.
[Quoted text hidden]

Rachel Kuhl <Rachel@muscalaw.com> Fri, Jul 26, 2019 at 8:25 AM
To: Kim Kless <idgurlx4325@gmail.com>

St

TMIT2I019, 8:39.
fhe ae TPP oak

‘Case 0:19°cr-60109-RAR Document 28 Entered of ELSLPD8ckét 07/30/2019" Page 18 of 24°

Mm Gmail Kim Kless <idgurlx4325@gmail.com>

To whom it may concern.
2 messages

ROBERT MCGRATH <bobmcgrath14@icloud.com> Thu, Jul 25, 2019 at 7:40 PM
To: idgurlx4325@gmail.com

 

To whom it may concern

I'm have known John Kless for over 15 years

He has always been a honest and hard working employee . John is 4 great husband and father who's children
anyone would be proud of. He has been a good Friend and someone someone who | can count if needed
Whether it's helping a fellow tech with a concern on a car or helping them move into their new home . Please
take into consideration these traits that you may not see on paper and can only find by knowing him

Sincerely
Robert McGrath

Sent from my iPhone

 

Kim Kless <idgurlx4325@gmail.com> Thu, Jul 25, 2019 at 7:51 PM
To: Rachel@muscalaw.com

Sending what | have just in case
(Quoted text hidden)

6)

| of | T2209, 8:40 +
Seat

Case 0:19-cr-60109-RAR Document 28 Entered on FLSDDocket 07/30/2019 Page 19 of 24

Mm Gmail Kim Kless <idgurlx4325@gmail.com>

To all

2 messages

 

Angelo Leto <aplpartsman@gmail.com> Sun, Jul 21, 2019 at 9:21 PM

To: idgurlx4325@gmail.com

My name is Angeio Leto this is in response to my friend John Kless i have know John and his wife and sons for
over 12 years working together and family bbq and movie nights.He is a good person we always got along
helping each other at work and home | hope this letter can help you see that John is a good person heart and
soul . with respect Angelo Leto

 

Kim Kiess <idgurlx4325@gmail.com> Sun, Jul 21, 2019 at 9:24 PM
To: Angelo Leto <aplpartsman@gmail.com>

Thank you, so much Angelo!
[Quoted text hidden]

yt

lof l T/27/2019, 8:41,
me"C ASE O'TS-cr-60109-RAR Document 28 Entered on F&SDDecket-07/30/2019-- Page 20-0f-24 ------~

Mm Gmail Kim Kless <idgurix4325@gmail.com>
John Kless

{1 message

OSCAR VIZCARRA <ovizcarrat 7@gmail.com> Fri, Jul 26, 2019 at 11:08 PM

To: idgurlx4325@gqmail.com
To who it may concern.

My name is Oscar Vizcarra. | know John Kless about 10 years very good friend of mine and coworker Very
family man and hard worker. Just to say one thing everyone makes mistakes and no one is perfect.

And | hope learns from this...

No matter what happens Please keep
In mind of his family. | love him like a Father and brother.

And hope everything works out the right way it should be..
And | don't consider him being a violent man. Always helping out people around him.
Thank you for reading my letter

Regards Oscar Vizcarra

g/i4

lof | 7/27/2019, 8:
Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 21 of 24

| Youn Honor Ja Dae feulz

Meg name 1s John T Kess. Dmade a ERY
big fast thot F regret LT embarrassed
a

my family, myselt an my friends.

T do realize that LT sald fhings Phot
WEre buntlol. T uns oe ou of Jn
wlth my Janguage and a ti fede ‘ ZT
peven meant +o Come ACPOSS so WKN,
and t NZUEDP meantland would never) to
porm any ON «

T pus my wife of BSyears and my
eauelees thregh a lt of stress aad
anger.

TL wish to apologize sincerely ar

the words yoursel£ and others had

to read. T# truley /S hot me character
+o be so Ai sPespectlal,

AL hop< Your Honor phat fou Can
come to a Conclusion bat respects
every one , yer takes mre quay phon my
amily fon as ttle, Aime possible.
Thenk You fn | Kn,

 
Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 22 of 24

Your enoc
ello mMu_aame i> Dalton and Zam
eleven oe old My Father pee
been ¥ beot f Pate iN th 1 World,
Re is avery \ovein and Yhovght ful
pecsons FW be cad to Ke him
® Away and tvyoill Miss him UEFY MvUCh.
Fre > A GIneeCe pPwurcsec to M4,
hie PeienkhS and ao My
Pathec has Fought meu tev by My
@vll andthe 0 900d pulsar.
ry Mutathec_ ofp eine bo “ that
eos a some lic wroaas )
ee vy she BOUT body ACS
fone baNneSe VW owr ddganocr = look
p to may Fothuc as & cole modal,
hd a Woops and, e°°9 that he
Joes not 9° Fo 4a

Thank

Yow

1ofh

 
Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 23 of 24

W eNo wowr enor ,

| Mu Naw +5 hoe on Klese ,
Vo wm Ye eldeck ton of Noho Kless,
oker 16 & area , pedlecking , an LOures Ng
won, Nv Leder i Marler ante mole Hechoician,
TL remember when T wee wourg Dou wou
Iwlee we fe WE work, avers yerrs bor
take your ald We worl dou + could
rok yak. Tk depterses me Knox tte
—erokemivk L Pele wk be skp ped tom
wy rte lb kwer ve Mi tote
oes Te gestcn, | Know “mu beater s
wold Aer Cut fost dc Onn kw'r) Yo 4 @porr l2z
Wis Coys ond We 1S Ver Ws be Wwe
OAcns, opS We onderctnds Wake be
Wor made w withokw. dan Lowe ci
cd ane \nonneds won. eae ond NOY,
Wak be oes nor a9 \c AcGon fo

Words.

ao x

Dacer ,
Case 0:19-cr-60109-RAR Document 28 Entered on FLSD Docket 07/30/2019 Page 24 of 24

July 27, 2019

Shedrick Anderson
7906 Patriot Street
Lake Work,

FL, 33463

Re: Character Reference for Mr. John Kless
Dear Judge Ruiz,

| Shedrick Anderson have known Mr. John Kless for twelve (12) years. We have worked together ona daily basis
at Al Hendrickson Toyota in my capacity as Service manger and John as a Technician. The interaction between
John and | began on professional level: however my admiration of him as a father and husband saw us

becoming good friends (with me even getting a yearly invitation to his 4* of July family barbeque).

At Al Hendrickson Toyota John was an extremely effective and efficient worker; whose work when surveyed
always delivered maximum customer satisfaction. His expertise as a technician was well sought after by clients
who constantly requested him by name. John volunteered to serve as a mentor to younger technicians who he
diligently trained and supervised. His friendly and vivacious personality made working with him fun. The staff at
Al Hendrickson Toyota has a diverse ethnicity; John got along with all his peers he was just an awesome guy to

be around.

As | began to get the know John on a personal level | recognized how dedicated John was as a husband and
involved he was in his children’s lives. We would always trade stories of the crazy things our kids did. | always
looked to John for advice (as a man who has been married most of his life) his insight was always accurate and

he was always eager to share.

In closing John less is my friend, a man | love, respect and admire; | therefore ask that you exercise leniency

towards him. If you have any questions do not hesitate to contact me.

Sincerely,
Shedrick Anderson
(954) 501-1505

j2-[lr
